DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The foreign priority claim filed on July 21, 2022 was not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e). 
Applicant filed a petition on July 26, 2022 which is dismissed by Petition Office of PTO on September 13, 2022. Therefore, according to the Petition Decision, “any request for reconsideration must be submitted with TWO (2) MONTHS from the mail date of this decision” which is September 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al (US 2017/0249906 A1) in view of YOU et al (US 2013/0293529 A1), and KO et al (US 2017/0154567 A1).
As to claim 1: Noh discloses a display device (Fig. 1, “a display device 1000”; ¶0052), comprising: 
a display panel including pixels arranged in pixel-rows (Figs. 1, “a display panel 100” including “pixels P” arranged in pixel-rows; ¶0052-0058); 
a scan driver configured to provide a scan signal that is activated or that is deactivated to the pixels (Figs. 1, 5, “a scan driver 200” configured to provide a scan signal that is activated or that is deactivated to the pixels; ¶0061, 0070);  
a data driver configured to provide a data signal to the pixels (Fig. 1, “a data driver 300” configured to provide a data signal to the pixels; ¶0063); and 
a controller configured to: vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, from a first frequency, which is greater than zero, to a second frequency, which is lower than the first frequency and follows the first frequency, and from the second frequency to the first frequency and immediately follows the second frequency, in a frame to drive the display panel by providing the scan signal that is activated by providing the scan signal that is activated to a first portion of the pixel-rows included in a first region of the display panel during the frame; provide the scan clock signal having the first frequency to the scan driver in a first period of the frame; provide the scan clock signal having the second frequency to the scan driver in a second period of the frame; provide the scan clock signal having the first frequency to the scan driver in a third period of the frame (Figs. 1, 5, “a controller 400” configured to: vary “a frequency of a scan clock signal CLK” includes “a clock signal CLK1 and CLK2 , which is periodic and distinct from the scan signal, from a first frequency, which is greater than zero, to a second frequency, which is lower than the first frequency and follows the first frequency, and from the second frequency to the first frequency and immediately follows the second frequency, in “a frame  1FRAME” to drive the display panel by providing the scan signal that is activated by providing the scan signal that is activated by providing the scan signal that is activated to a first portion of the pixel-rows included in a first region of the display panel during the frame; provide the scan clock signal having the first frequency to the scan driver in “a first period P1” of the frame; provide the scan clock signal having the second frequency to the scan driver in “a second period P2” of the frame; provide the scan clock signal having the first frequency to the scan driver in “a third period of the frame P3” ¶0061, 0066-0067, 0071, 0082, 0084-0089).
Noh does not expressly disclose in a frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame, and providing only the scan signal that is deactivated to a second portion during an entirety of the frame. However, You teaches a display device comprises a controller configured to provide vary a frequency of a scan clock signal, which is periodic and distinct from a scan signal in a frame to partially drive a display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame, and providing only the scan signal that is deactivated to a second portion during an entirety of the frame, such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated, while others of the pixels coupled to the second portion of the pixel-rows in the second region, and that is separated from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame (Figs. 3-10, a display device comprises a controller configured to provide vary a frequency of “a scan clock signal CK, CKB”, which is periodic and distinct from “a scan signal G1-Gn+1” in a frame to partially drive a display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame, and providing only the scan signal that is deactivated to a second portion during an entirety of the frame, such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated, while others of the pixels coupled to the second portion of the pixel-rows in the second region, and that is separated from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame; Abstract, ¶0029, 0047-0048, wherein an integrated circuit represents a controller; wherein the scan signal that is activated to only a first portion of a pixel rows included in a first region of the display panel during the frame, and providing only the scan signal that is deactivated to a second portion during an entirety of the frame). In addition, Figs. 9-10 represent one of examples of the display corresponding to vary frequency of the scan clock signal, one of ordinary skilled in the art before the effective filing date of the claimed invention could provide an opposite scan clock signal that the higher frequency of the scan clock signal is provided first and then immediately follow the second frequency of the scan clock signal. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh to substitute a first frequency of the scan clock signal that is deactivated to the scan signal in the second portion of the pixel-rows in the frame, the result of the substitution is predictable that the controller configured to vary the frequency of the scan clock signal to be the first frequency, which is higher than the second frequency in the frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame, and providing only the scan signal that is deactivated to the portion of the pixel-rows included in the second region of the display panel during the entirety of the frame, the first portion being located immediately the second portion, such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated, while others of the pixels coupled to the second portion of the pixel-rows in the second region, and that is separated from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame, provide the scan clock signal having the first frequency to the scan driver in the first period of the frame; provide the scan clock signal having the second frequency to the scan driver in the second period of the frame as taught by You. The motivation would have been in order to selectively output the gate signal of the corresponding shift register unit to the corresponding gate line based on a state of the received enable signal (You: ¶0010).
Noh and You do not expressly disclose the scan clock signal immediately follows the second frequency to be a constant voltage level. However, Ko teaches a display device comprises a controller is configured to vary a scan clock signal providing to a scan driver (Figs. 3-4, “a display device 1000” comprises “a controller 300” is configured to vary “a scan clock signal CK including CK1, XCK1” providing to “a scan driver 400”; Abstract, ¶0034-0038), wherein the scan clock signal immediately follow a frequency of the scan clock signal is a constant voltage level during a display stop period to providing only the scan signal that is deactivated to a portion of the pixel-rows (Fig. 4, the scan clock signal CK1, XCK1 immediately follow a frequency of the scan clock signal is a constant voltage level during a display stop period to providing only the scan signal that is deactivated to a portion of the pixel-rows; ¶0034-0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh and You to substitute a constant voltage level for replacing the first frequency of the third period of the frame, the result of the substitution is predictable that by providing the constant voltage level as the scan clock signal in the third period of the frame, that is deactivated to a third portion of the pixel-rows included in the second region of the display panel during the entirety of the frame,  such that the first portion being located between the second portion and the third portion, ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated, while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separated from the first portion of the pixel-rows, display a first portion and a previous image from a previous frame, and while others of the pixels coupled to the third portion of the pixel-rows that are included in the second region, and that are separated from the first portion of the pixel-rows and the second portion of the pixel-rows, display a second portion of the previous image from the previous frame; provide the scan clock signal having the constant voltage level to the scan driver in the third period of the frame, wherein the first frequency of the scan clock signal causes the scan signal that is deactivated to be provided to the second portion of the pixel-rows, and wherein the constant voltage level of the scan clock signal causes the scan signal that is deactivated to be provided to the third portion of the pixel-rows as taught by Ko. The motivation would have been in order to have no overlapping or interlacing interval between two neighboring frame periods (Ko: Abstract).
As to claim 2: Claim 2 is a dependent claim of claim 1. The combination of the  prior arts Noh and You, and Ko further disclose claim limitation of the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven (Noh: Figs. 1-4, the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven; ¶0080-0089), or a second driving mode in which the display panel is partially driven (You: Figs. 9-10 show a second driving mode in which the display panel is partially driven; Ko: Figs. 3-4 show a second driving mode in which the display panel is partially driven; ¶0035-0039). In addition, the same motivation is used as the rejection of claim 2.
As to claim 3: Claim 3 is a dependent claim of claim 2. The combination of the prior arts Noh, You, and Ko further disclose claim limitation of the pixels are arranged in the pixel-rows and in pixel-columns, and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed (Noh: Fig. 1 shows the pixels are arranged in the pixel-rows and in pixel-columns; You: Figs. 9-10 show the pixels are arranged in the pixel-rows and in pixel-columns, and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed; ¶0037-0051; Ko: Figs. 3-4, ¶0035-0038). In addition, the same motivation is used as the rejection of claim 3.
   As to claim 4: Claim 4 is a dependent claim  of claim 3. The prior arts You and Ko further disclose claim limitation of in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (You: Figs. 9-10 show in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region; ¶0037-0051; Ko: Figs. 3-4 show in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region; ¶0035-0038). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Claim 5 is a dependent claim  of claim 2. The prior arts You and Ko further disclose claim limitation of the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data (You: Figs. 9-10, the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data; ¶0037-0051; Ko: Figs.3-4, ¶0035-0038). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts You and Ko further disclose claim limitation of the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency or having the constant voltage level, and to output the scan signal that is activated based on the scan clock signal having the second frequency (You: Figs. 9-10, the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency and to output the scan signal that is activated based on the scan clock signal having the second frequency; ¶0037-0051; Ko: Figs. 3-4, the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the constant voltage level, and to output the scan signal that is activated based on the scan clock signal having the second frequency; ¶0035-0038).  
As to claim 8: Claim 8 is a dependent claim of claim 1. The prior arts Noh, You and Ko further discloses claim limitation of the scan driver includes: a shift register configured to sequentially output output signals based on the scan clock signal and a start signal (Noh: Fig. 3, “a shift register 201” configured to sequentially output output signals based on the scan clock signal SCLK1, SCLK2 and “a start signal SSP”; ¶0069-0070; You: Figs. 1-10, “a shift register Un” configured to sequentially output signals based on the scan clock signal and “a start signal STV2”; ¶0052; Ko: Fig. 1, “a shift register 100” configured to sequentially output output signals G(n) based on the scan clock signal CK, XCK1, and “a start signal G(n-1)”); a signal filter configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; and a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage (Noh: Figs. 3-4, a signal filter configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; and a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage; ¶0069-0080; You: Fig. 8, 10, “a signal filter TFT” configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; andReply to Office action of November 29, 2021 a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage; Ko: Figs. 1, 3-4, “a signal filter 120” configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; and a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior arts Noh, You and Ko further disclose claim limitation of the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal (Noh: Fig. 3, the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal; ¶0069-0079; You: Fig. 1, the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal; ¶0004, 0027-0030; Ko: Fig. 6, the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal; ¶0045-0053). In addition, the same motivation is used as the rejection of claim 9.
As to claim 10: Claim 10 is a dependent claim of claim 1. The prior arts Noh, You and Ko further discloses claim limitation of the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and Wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal (Noh: Figs. 1-4, the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and Wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal; ¶0069-0079; You: Fig. 1, the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and Wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal; ¶0004, 0027-0030; Ko: Figs. 3-6, the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and Wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal; ¶0045-0053). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior arts, Noh, You and Ko further disclose claim limitation of the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven (Noh: Fig. 4, the scan driver further includes “a selector M3-M4” that is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven You: Fig. 1, 5, 8-10, the scan driver further includes “a selector TFT” that is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven; ¶0040-0045; Ko: Figs. 1, 3-6, the scan driver further includes “a selector TFT” that is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven; ¶0040-0045). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 14: Claim 14 is another version claim of claim 1. The combination of the prior arts Noh, You, and Ko further disclose an electronic device (Noh: Fig. 1, an electronic device; Abstract, You: Figs. 5-10, “an electronic device”; Abstract; Ko: Fig. 3, an electronic device; Abstract) comprising: 
an image processing device configured to generate image data from an image source (Noh: Fig. 1, “an image processing device 200-400” configured to generate image data from an image source; You: Figs. 3-5, an image processing device configured to generate image data from an image source; ¶0027-0036, 0047-0055); and 
a display device configured to display an image corresponding to the image data (Noh: Fig. 1, a display device configured to display an image corresponding to the image data; Abstract; You: Figs. 9-10, a display device configured to display an image corresponding to the image data; Abstract; Ko: Figs. 3-4, a display device configured to display an image corresponding to the image data; Abstract), wherein the display device includes: 
a display panel including pixels arranged in pixel-rows (Noh: Fig. 1, “a display panel 100” including pixels arranged in pixel-rows; Ko: Fig. 3, “a display panel 610-620” including pixels arranged in pixel-rows); 
a scan driver configured to provide a scan signal that is activated or that is deactivated to the pixels (Noh: Fig. 1, a scan driver configured to provide a scan signal that is activated or that is deactivated to the pixels; You: Fig. 3-5, “a scan driver 200”  configured to provide a scan signal that is activated or that is deactivated to the pixels; Ko: Fig. 3, “a scan driver 400” configured to provide a scan signal that is activated or that is deactivated to the pixels); 
a data driver configured to provide a data signal to the pixels (Noh: Fig. 1, “a data driver 300” configured to provide a data signal to the pixels; Ko: Fig. 3, “a data driver 500” configured to provide a data signal to the pixels; ); and 
a controller configured to: vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, from a first frequency, which is greater than zero, to a second frequency, which is lower than the first frequency and follows the first frequency, and from the second frequency to a constant voltage level, which is different from the second frequency and immediately follows the second frequency, in a frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame (Noh: Figs. 1-5, “a controller 400” configured to: vary a frequency of a scan clock signal CLK including SCLK1, SCLK2, which is periodic and distinct from the scan signal G1-Gn, from a first frequency, which is greater than zero, to a second frequency, which is lower than the first frequency and follows the first frequency, and from the second frequency to  the first frequency, which is different from the second frequency and immediately follows the second frequency, in a frame to drive the display panel by providing the scan signal that is activated to the pixel-rows included in a first region of the display panel during the frame; You: Figs. 4-5, 9-10, a controller configured to: vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, from a first frequency, which is greater than zero, to a second frequency follows the first frequency, in a frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame by substituting the first frequency for replacing the first frequency of the first period of Noh; Ko: Figs. 3-4, “a controller 300” configured to: vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, from a second frequency, which is greater than zero to a constant voltage level, which is different from the second frequency and immediately follows the second frequency, in a frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame by substituting a constant voltage level for replacing the first frequency of the third period of the frame of Noh), 
and providing only the scan signal that is deactivated to a second portion and a third portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being located between the second portion and the third portion, such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated, while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame, and while others of the pixels coupled to the third portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows and the second portion of the pixel-rows, display a second portion of the previous image from the previous frame (Noh: Figs. 1-5, You: Figs. 9-10, providing only the scan signal that is deactivated to a second portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being follow the second portion, such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated, while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame, and that are separate from the first portion of the pixel-rows and the second portion of the pixel-rows, display a second portion of the previous image from the previous frame; Ko: Figs. 3-4, providing only the scan signal that is deactivated to a third portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being located between the second portion and the third portion, such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated, while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame, and while others of the pixels coupled to the third portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows and the second portion of the pixel-rows, display a second portion of the previous image from the previous frame); 
provide the scan clock signal having the first frequency to the scan driver in a first period of the frame (Noh: Fig. 1-5, provide the scan clock signal having the first frequency to the scan driver in “a first period P1” of the frame; You: Figs. 9-10, provide the scan clock signal having the first frequency to the scan driver in a first period of the frame);
provide the scan clock signal having the second frequency to the scan driver in a second period of the frame (Noh: Figs. 1-5, provide the scan clock signal having the second frequency to the scan driver in “a second period P2” of the frame; You: Figs. 9-10, provide the scan clock signal having the second frequency to the scan driver in a second period of the frame); and 
provide the scan clock signal having the constant voltage level to the scan driver in a third period of the frame (Noh: Figs. 1-5, provide the scan clock signal having the constant voltage level to the scan driver in “a third period P3” of the frame; Ko: Figs. 3-4, provide the scan clock signal having the constant voltage level to the scan driver in a third period of the frame);
wherein the first frequency of the scan clock signal causes the scan signal that is deactivated to be provided to the second portion of the pixel-rows (You: Figs. 9-10, the first frequency of the scan clock signal causes the scan signal that is deactivated to be provided to the second portion of the pixel-rows), and 
wherein the constant voltage level of the scan clock signal causes the scan signal that is deactivated to be provided to the third portion of the pixel-rows (Ko: Fig. 4, the constant voltage level of the scan clock signal causes the scan signal that is deactivated to be provided to the third portion of the pixel-rows). In addition, the same motivation is used as the rejection of claim 14. 
As to claim 15: Claim 15 is a dependent claim of claim 14. The prior arts You and Ko further disclose claim limitation of the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data (You: Figs. 5-6, 9-10, the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data; Ko: Figs. 3-5, the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data; ¶0034-0039). In addition, the same motivation is used as the rejection of claim 15. 
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior arts You and Ko further disclose claim limitation of the image processing device is configured to determine a frame rate based on a size of a portion of the current frame data, the portion of the current frame data being provided to the display device (You: Figs. 1-10, ¶0030-0049; Lee: Figs. 1, 7, 10, the image processing device is configured to determine a frame rate based on a size of a portion of the current frame data, the portion of the current frame data being provided to the display device; Ko: Figs. 3-5, the image processing device is configured to determine a frame rate based on a size of a portion of the current frame data, the portion of the current frame data being provided to the display device; ¶0035). In addition, the same motivation is used as the rejection of claim 16.  
As to claim 17: Claim 17 is a dependent claim of claim 14. The prior arts Noh, You and Lee further disclose claim limitation of the controller is configured to select a first driving mode in which the display panel is entirely driven (Noh: Figs. 1-5, the controller is configured to select a first driving mode in which the display panel is entirely driven; ¶0080-0089) or a second driving mode in which the display panel is partially driven as a driving mode (You: Figs. 9-10, the controller is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the display panel is partially driven as a driving mode; Ko: Figs. 3-4, the controller is configured to select a second driving mode in which the display panel is partially driven as a driving mode; ¶0035-0039). In addition, the same motivation is used as the rejection of claim 17.  
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts Noh, You and Lee further disclose claim limitation of the pixels are arranged in the pixel-rows and in pixel-columns (Noh: Fig. 1, the pixels are arranged in the pixel-rows and in pixel-columns), and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed (You: Figs. 9-10, the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed; ¶0037-0051; Ko: Figs. 3-5, the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed; ¶0035-0039).  
As to claim 19: Claim 19 is a dependent claim of claim 17. The prior arts You and Ko further disclose claim limitation of in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (You: Figs. 9-10 show the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region; ¶0047-0048; Ko: Figs. 3-4, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region; ¶0034-0036). In addition, the same motivation is used as the rejection of claim 19.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al (US 2017/0249906 A1) in view of YOU et al (US 2013/0293529 A1), and KO et al (US 2017/0154567 A1), hereinafter Nohs as applied to claim 1 above, and further in view of Lee et al (US 2015/0154902 A1) and LV et al (CN 105825468 A).
As to claim 12: Claim 12 is a dependent claim of claim 1. The prior arts Noh, You, and Ko further disclose claim limitation of a control signal generating block configured to vary the frequency of the scan clock signal based on the region classification information (Noh: Figs. 3-4, a control signal generating block configured to vary the frequency of the scan clock signal based on the region classification information; You: Figs. 5, 10, a control signal generating block configured to vary the frequency of the scan clock signal based on the region classification information; ¶0032, wherein a gating circuit represents a control signal generating block).
Nohs does not expressly disclose the controller includes: a frame data comparing block configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data; a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value. However, Lee teaches a display device comprises a controller including a frame data comparing block configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data; a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed (Figs. 6-7, 10, “a frame data comparing block 610” configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data; the frame data comparing block also serves as a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed; ¶0093), and a control signal generating block configured to vary the frequency of the scan clock signal based on the region classification information (Lee: Figs. 6, 10, configured to vary the frequency of the scan clock signal based on the region classification information). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nohs to have the controller includes a frame data comparing block configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data; a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value as taught by Lee. The motivation would have been in order to provides partial driving that effectively drive a partial area under the signal line structure and partial driving, and a gate driving method thereof (Lee: Abstract). 
Nohs and Lee do not expressly disclose a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value. However, Lv teaches a display device comprises a controller includes a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value (Figs. 1-7, a display device comprises “a controller 125” includes “a partial refresh determining block 250” configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when a first number is greater than a threshold value; Abstract, ¶0028-0039). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nohs and Lee to implement a partial refresh determining block into the controller, such that the partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when a first number is greater than the threshold value as taught by Lv. The motivation would have been in order to prevent or reduce the rendering stage of stall, reducing the total execution time of the graphic processing, improved graphics processing unit performance (Lv: Abstract).
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Noh discloses the control signal generating block is configured to provide a data clock signal of which a frequency is varied based on the region classification information to the data driver (Figs. 1-4, Abstract, ¶0009, 0023).  

Response to Arguments
Applicant’s arguments filed on June 24, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OH et al (US 20160035297 A1) teach changes the operating frequency of a gate driver and data driver to a frequency higher than a reference frequency for driving the panel with PSR On, set by the system board section.
YOON et al (US 2016/0035320 A1) teach the timing controller comprises a first controller providing a driving frequency change signal for changing a first driving frequency to a second driving frequency that is different from the first driving frequency and a second controller receiving the driving frequency change signal and generating a scan start signal corresponding to the second driving frequency, the second controller outputting a changed scan start signal in response to sensing a blink of an eye of a user.
HWANG et al (US 2015/0206489 A1) teach a timing controller configured to control the data driver and the gate driver in response to an image signal and a control signal inputted thereto from an outside, where the timing controller outputs the vertical sync start signal to the gate driver, and changes a frequency of the vertical sync start signal when an image signal of a current frame is identical to an image signal shifted from an image signal of a previous frame in a first direction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693